UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6136



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


AFNAN JEROME PARKER,

                                            Defendant - Appellant.




                            No. 97-6548



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,
          versus


AFNAN JEROME PARKER,

                                            Defendant - Appellant.



Appeals from the United States District Court for the Western Dis-
trict of Virginia, at Charlottesville. James H. Michael, Jr.,
Senior District Judge. (CR-91-15)
Submitted:   August 28, 1997         Decided:   September 16, 1997


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Afnan Jerome Parker, Appellant Pro Se. Julie C. Dudley, Assistant
United States Attorney, Roanoke, Virginia; Stephen Urban Baer,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In No. 97-6136, Appellant appeals from the district court's

order denying his motion for resentencing based on an amendment to

the Sentencing Guidelines. In No. 97-6548, Appellant appeals from

the district court's orders denying his Rule 60(b) motion and his

motion for reconsideration. In the Rule 60(b) motion, Appellant
raised claims more appropriately asserted in a motion pursuant to

28 U.S.C.A. § 2255 (West 1994 & Supp. 1997), yet he specified that

the motion was not to be construed as a § 2255 motion. We have

reviewed the record and the district court's opinions and find no
reversible error. Accordingly, we affirm on the reasoning of the

district court. United States v. Parker, No. CR-91-15 (W.D. Va.
Dec. 4, 1996; Mar. 24, 1997; Apr. 8, 1997). We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                         AFFIRMED




                                3